    Case 2:20-cr-00019-HYJ ECF No. 31 filed 09/18/20 PageID.58 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

UNITED STATES OF AMERICA,                     Case No. 2:20-cr-19-01

                   Plaintiff,                 Hon. Paul L. Maloney
                                              U.S. District Judge
      v.

J. T. STONE,

                   Defendant.
                                          /

                           ORDER FOR DETENTION

      Defendant appeared before the undersigned for hearing on the Government’s

motion for detention (ECF No. 16) on September 18, 2020.           Defendant waived

detention hearing at this time and reserved his right to a hearing in the future.

      IT IS HEREBY ORDERED that Defendant shall remain detained pending

further proceedings.

      IT IS SO ORDERED.


Dated: September 18, 2020                /s/ Maarten Vermaat
                                       MAARTEN VERMAAT
                                       U.S. MAGISTRATE JUDGE
